Citation Nr: 1600413	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  15-37 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran served on verified active duty from October 1943 to July 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied service connection for Parkinson's disease, to include as due to Agent Orange exposure.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era.  

2.  The Veteran is diagnosed with Parkinson's disease.  


CONCLUSION OF LAW

The criteria for service connection for Parkinson' disease have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Effective August 31, 2010, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), are included as diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.)  

The Veteran contends that he has Parkinson's disease that is related to service, to include as due to Agent Orange exposure in Vietnam.  

The Veteran served on verified active duty from October 1943 to July 1968.  His DD Form 214 for his period of active duty from January 1966 to July 1968 indicates that he received decorations indicative of service in Vietnam.  

The Veteran's service treatment records show no complaints, findings, or diagnoses of Parkinson's disease.  

Post-service private and VA treatment records, including a VA examination report, show treatment for, or diagnoses of, parkinsonism, Parkinson's disease, and Lewy body disease, with dementia and parkinsonian features.  

A March 2014 aid and attendance or housebound examination report, performed by R. Lovell, M.D., indicated that the Veteran was unable to feed himself due to underlying Parkinson's disease with stiffness.  

A May 2014 VA Agent Orange registry examination report noted that the Veteran had a medical history that included parkinsonism.  

In a May 2014 addendum to the May 2014 VA Agent Orange registry examination report, the same examiner, noted that the Veteran reported that he had Parkinson's disease, but that because he was not on any medication, such was doubtful.  The examiner indicated that the Veteran reported a history of Parkinson's disease, but that he needed to provide documentation to file a claim and that pursuant to a history from a private physician in November 2013, he was not shown to have that diagnosis.  

A November 2014 VA Parkinson's disease examination report reflected that the VA examiner stated that a diagnosis of Parkinson's disease was made by the Veteran's private physician, Dr. Lovell.  The examiner indicated that the Veteran's claimed Parkinson's disease was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected condition.  The examiner maintained that it was his impression that the Veteran did not have Parkinson's disease and that his diagnosis was more likely diffuse Lewy body disease, with dementia and parkinsonian features.  

An August 2015 statement from Dr. Lovell indicated that the Veteran was under his care and that he had multiple diagnoses including Parkinson's disease; Alzheimer's disease; lumbar stenosis; peripheral neuropathy; dementia; contractures of the upper and lower extremities; arteriosclerotic heart disease; and tremors.  

The Board observes that the Veteran's DD Form 2014 for his period of active duty from January 1966 to July 1968 indicates that he served in the Republic of Vietnam during the Vietnam era.  As such, exposure to herbicides, including Agent Orange, is presumed.  

There is evidence of record indicating the Veteran does have a diagnosis of Parkinson's disease, and evidence indicating that he does not have a diagnosis of Parkinson's disease.  After resolving any benefit of the doubt in favor of the Veteran, the Board finds the evidence is essentially in equipoise as to whether the Veteran current has Parkinson's disease.  Accordingly, the Board finds that the Veteran currently has Parkinson's disease and that such disability is related to his military service as a presumptive condition associated with herbicide exposure incurred during service in Vietnam.  See 38 C.F.R. § 3.307, 3.309(e).  


ORDER

Service connection for Parkinson's disease is granted.  



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


